21 F.3d 1112
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Domingo ESTRADA-JACOBO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 92-70635.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 3, 1994.Decided April 13, 1994.

Before:  REAVLEY,* SKOPIL, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Domingo Estrada-Jacobo petitions for review of the BIA's discretionary decision denying his application for suspension of deportation.  During the pendency of his petition, Estrada was convicted for delivery of cocaine and is currently incarcerated.  We remanded to the BIA to determine whether this conviction disqualifies him for suspension of deportation.


3
On remand the BIA determined that Estrada's conviction precludes him from being regarded or found to be a person of good moral character under 8 U.S.C. Sec. 1101(f)(8), and therefore Estrada is "statutorily ineligible for relief."   We agree with the BIA and, accordingly, we deny review.



*
 The Honorable Thomas M. Reavley, Senior United States Circuit Judge for the Fifth Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3